--------------------------------------------------------------------------------

Exhibit 10.2
 

TERMINATION AND FEE AGREEMENT
THIS TERMINATION AND FEE AGREEMENT, dated as of May 26, 2017 (this "Agreement"),
among MVP REIT, Inc., a Maryland corporation that has elected to be treated as a
real estate investment trust for federal income tax purposes ("Company"), MVP
REIT II, Inc., a Maryland corporation that intends to elect to be treated as a
real estate investment trust for federal income tax purposes beginning with the
taxable year ending December 31, 2017 ("REIT II"), MVP REIT II Operating
Partnership, LP, a Delaware limited partnership ("REIT II OP"),  and MVP Realty
Advisors, LLC, a Delaware limited liability company and the investment advisor
to Company and REIT II ("Advisor").  Each of Company, REIT II, REIT II OP and
Advisor is sometimes referred to herein as a "Party" and collectively as the
"Parties." Capitalized terms used and not defined in this Agreement shall have
the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).
WHEREAS, Company, REIT II, MVP Merger Sub, LLC, a Delaware limited liability
company, and, with respect to specific provisions, Advisor, have entered into
that certain Agreement and Plan of Merger dated as of the date hereof (as may be
amended from time to time, the "Merger Agreement"), which sets forth certain
rights and obligations of the parties thereto;
WHEREAS, upon the consummation of the Merger, the Parties desire to terminate
the Advisory Agreement, dated as of September 25, 2012, as amended by that
certain Amendment No. 1 to the Advisory Agreement, dated as of November 21,
2013, between Company and Advisor (collectively, the "REIT I Advisory
Agreement"), upon the terms and subject to the conditions set forth herein;
WHEREAS, Advisor desires to waive any fees payable to Advisor in connection with
the Merger or the termination of the REIT I Advisory Agreement; and
WHEREAS, upon the consummation of the Merger, Advisor shall be entitled to
receive the Advisor Acquisition Payment (as defined below) from REIT II, as
contemplated by this Agreement and Section 9(a) of the Amended and Restated
Advisory Agreement among REIT II, REIT II OP and Advisor (the "REIT II Advisory
Agreement" and, together with the REIT I Advisory Agreement, the "Advisory
Agreements").
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

--------------------------------------------------------------------------------





ARTICLE 1 


TERMINATION OF REIT I ADVISORY AGREEMENT
Section 1.1 Termination of REIT I Advisory Agreement.  Advisor and Company
hereby agree that the REIT I Advisory Agreement shall be terminated, without any
further liability or obligation on the part of any party thereto, effective as
of the Merger Effective Time, subject to the last sentence of Section 1.4 and
upon receipt by the Advisor of the Advisor Acquisition Payment payable pursuant
to Section 1.3; provided, that, Articles 13, 15, 16 and 17 of the REIT I
Advisory Agreement shall survive termination.
Section 1.2 Waiver of Termination Fees. Advisor hereby irrevocably and
unconditionally relinquishes and waives any and all fees or compensation payable
to Advisor in connection with the termination of the REIT I Advisory Agreement
or the Merger.  For the avoidance of doubt, none of the fees contemplated by
Section 13.3 of the REIT I Advisory Agreement nor any other payment not
contemplated by this Agreement (including, but not limited to, any Disposition
Fees, as such term is defined in the REIT I Advisory Agreement) shall be payable
in connection with the termination of the REIT I Advisory Agreement or the
Merger.
Section 1.3 Advisor Acquisition Payment. The fee payable to the Advisor pursuant
to and in full satisfaction of Section 9(a) of the REIT II Advisory Agreement
(the "Advisor Acquisition Payment"), which shall be the only fee payable to the
Advisor in connection with the Merger (as defined in the Merger Agreement),
shall be paid by REIT II to the Advisor on the Closing Date to the account of
Advisor as set forth in Schedule I to this Agreement.
Section 1.4 Waiver of Notice; Calculation of Fees. Advisor and Company each
hereby waives any notice of termination requirement, whether set forth in the
Advisory Agreements, any other contract between Company or REIT II, on the one
hand, and Advisor, on the other hand, or any of its Affiliates or otherwise.
Notwithstanding anything herein or in the Advisory Agreements to the contrary,
Advisor shall also be entitled to all unpaid fees and unreimbursed expenses
under the Advisory Agreements, incurred in the ordinary course of business for
the period up to the Closing as calculated in accordance with the terms of the
Advisory Agreements; provided, that Advisor shall have remitted invoices for all
such fees and expenses prior to the Closing Date.

--------------------------------------------------------------------------------





ARTICLE 2 


REPRESENTATIONS AND WARRANTIES OF ADVISOR
Advisor hereby represents and warrants to Company and REIT II as follows:
Section 2.1 Organization. Advisor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all limited liability company power required to carry on its business as
now conducted.
Section 2.2 Authority. Advisor has full limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly executed and delivered by Advisor and is legal,
valid, binding and enforceable upon and against Advisor.
Section 2.3 No Conflict; Required Filings and Consents. The execution, delivery
and performance by Advisor of this Agreement and the consummation by Advisor of
the transactions contemplated hereby do not and will not (a) violate any
provision of the organizational documents of Advisor; (b) violate any federal,
state or local statute, law, regulation, order, injunction or decree ("Law"); or
(c) require any consent or approval of any person, including any registration or
filing with, or notice to any federal, state or local governmental authority or
any agency or instrumentality thereof.
Section 2.4 Claims by Advisor. Advisor has not made any claims against Company
or any subsidiaries of Company (the "Company Parties") and, to Advisor's
knowledge, there are no pending or threatened claims or facts or circumstances
which are reasonably likely to give rise to any claim by Advisor against any
Company Party.
Section 2.5 Claims by Company Parties. None of the Company Parties has made any
claims against Advisor and, to Advisor's knowledge, there are no pending or
threatened claims or facts or circumstances which are reasonably likely to give
rise to any claim by any Company Party against Advisor.
Section 2.6 Brokers. Except as previously disclosed to REIT II pursuant to the
REIT I Disclosure Letter or to Company pursuant to the REIT II Disclosure
Letter, no broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of Advisor or
its Affiliates.

--------------------------------------------------------------------------------





ARTICLE 3 


GENERAL PROVISIONS
Section 3.1 Fees and Expenses. Each Party shall bear the costs of its own legal,
financial, strategic, accounting and tax advisors.
Section 3.2 Revocation.  If the Merger Agreement is terminated, this Agreement
shall automatically be deemed revoked and void ab initio.
Section 3.3 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.
Section 3.4 Waiver. No failure or delay of any Party in exercising any right or
remedy hereunder shall operate as a waiver thereof. Any such waiver by a Party
shall be valid only if set forth in writing by such Party.
Section 3.5 Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent by overnight courier (providing proof of
delivery) to the Parties or sent by facsimile or e-mail of a pdf attachment
(providing confirmation of transmission) at the following addresses or facsimile
numbers (or at such other address or facsimile number for a Party as shall be
specified by like notice):
(a) if to Advisor, to:
MVP Realty Advisors, LLC
8880 W Sunset Road, Suite 240
Las Vegas, NV 89148
Attn: Michael V. Shustek
Email: mike@mvpreits.com
(b) if, prior to Closing, to a Company Party, to
MVP REIT, Inc.
8880 W Sunset Road, Suite 240
Las Vegas, NV 89148
Attn: Michael V. Shustek
Email: mike@mvpreits.com

--------------------------------------------------------------------------------





(c) if to REIT II or, following Closing, a Company Party, to:
MVP REIT II, Inc.
8880 W Sunset Road, Suite 240
Las Vegas, NV 89148
Attn: Michael V. Shustek
Email: mike@mvpreits.com
Section 3.6 Entire Agreement. This Agreement and any other agreement among the
Parties entered into simultaneously with this Agreement (a) constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter of this
Agreement and (b) are not intended to confer upon any Person other than the
Parties hereto any rights or remedies.
Section 3.7 Governing Law; Venue.
(a) This Agreement, and all claims or causes of actions (whether at Law, in
contract or in tort) that may be based upon, arise out of or related to this
Agreement or the negotiation, execution or performance of this Agreement, shall
be governed by, and construed in accordance with, the laws of the State of
Maryland without giving effect to conflict-of-law principles (whether of the
State of Maryland or any other jurisdiction that would cause the application of
the Laws of any jurisdiction other than the State of Maryland).
(b) All disputes arising out of or relating to this Agreement shall be heard and
determined exclusively in a Maryland state or federal court located in Baltimore
City. Each of the Parties hereby irrevocably and unconditionally (i) submits to
the exclusive jurisdiction of such courts, for the purpose of any dispute based
upon, arising out of or relating to this Agreement brought by any Party, (ii)
agrees not to commence any such dispute except in such courts, (iii) agrees that
any claim in respect of any such dispute may be heard and determined only in
such courts, (iv) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such dispute in such courts, and (v) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such dispute in such courts. Each of the Parties agrees that a final judgment in
any such dispute shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by Law. Each Party
irrevocably consents to service of process in the manner provided for notices in
Section 3.5. Nothing in this Agreement will affect the right of any Party to
serve process in any other manner permitted by Law.
Section 3.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned or delegated, in whole or
in part, by operation of Law or otherwise by any of the Parties without the
prior written consent of the other Parties. This Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the Parties and their respective
successors and assigns.

--------------------------------------------------------------------------------





Section 3.9 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any present or future Law,
or public policy, (a) such term or other provision shall be fully separable, (b)
this Agreement shall be construed and enforced as if such invalid, illegal or
unenforceable provision had never comprised a part hereof, and (c) all other
conditions and provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable term
or other provision or by its severance herefrom so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.
Section 3.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together shall be deemed
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered (by telecopy,
electronic delivery or otherwise) to the other Parties. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in "portable
document form" ("pdf"), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.
Section 3.11 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 3.11.
Section 3.12 Further Assurances. The Parties undertake generally to execute all
such agreements, documents and other instruments and to do all such acts as are
necessary to give full effect to, evidence and confirm the terms of this
Agreement.
[The remainder of this page is intentionally left blank.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
MVP REIT, INC.
By:  /s/ Michal V. Shustek
Name: Michael V. Shustek
Title: Chief Executive Officer
MVP REALTY ADVISORS, LLC
By:  /s/ Michael V. Shustek
Name: Michael V. Shustek
Title: Authorized Signatory
MVP REIT II, INC.
By:  /s/ Michael V. Shustek
Name: Michael V. Shustek
Title: Chief Executive Officer
MVP REIT II Operating Partnership, LP

By:
MVP REIT II, Inc.,
its General Partner

By:


Name: Michael V. Shustek
        Title: Chief Executive Officer

--------------------------------------------------------------------------------



Schedule I
Advisor Acquisition Fee Calculation and Wire Transfer Instructions
[to be delivered prior to Closing]


